*4
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement thereto filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, filed August 2, 2013, dismissing the case without prejudice, be affirmed. The district court correctly held that appellant alleged no conduct by a state actor within the purview of 42 U.S.C. § 1983. Furthermore, appellant failed to demonstrate either federal question jurisdiction, see 28 U.S.C. § 1331, or diversity jurisdiction, see 28 U.S.C. § 1332.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.